FVIT N-Q PE 1/31/12 Quarterly Statement of Investments | See Notes to Statements of Investments. Quarterly Statement of Investments | See Notes to Statements of Investments. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2012 (unaudited) (continued) Total Investments (Cost $130,911,261) 100.9% 146,905,703 Other Assets, less Liabilities ( ) % (1,352,520 ) Net Assets 100.0% $ 145,553,183 a Non-income producing. b The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Value Investors Trust Statement of Investments, January 31, 2012 (unaudited) Franklin MicroCap Value Fund Shares Value Common Stocks 95.1% Automobiles & Components 1.1% Spartan Motors Inc. 620,000 $ 3,763,400 Banks 5.1% Bar Harbor Bankshares 156,768 4,732,826 a Citizens Community Bancorp Inc. 143,700 826,275 First Defiance Financial Corp. 235,000 3,637,800 LCNB Corp. 48,700 617,273 Midsouth Bancorp Inc. 225,000 2,936,250 Penseco Financial Services Corp. 20,675 788,234 Southern Missouri Bancorp Inc. 70,000 1,590,750 a WSB Holdings Inc. 192,460 538,888 WSFS Financial Corp. 65,919 2,564,908 18,233,204 Capital Goods 19.5% Alamo Group Inc. 255,900 7,446,690 Burnham Holdings Inc., A 219,000 3,066,000 CIRCOR International Inc. 74,000 2,805,340 Ducommun Inc. 243,000 3,511,350 b Espey Manufacturing & Electronics Corp. 118,399 2,823,816 a Gibraltar Industries Inc. 356,099 5,580,071 Griffon Corp. 120,000 1,196,400 b Hardinge Inc. 1,050,000 11,161,500 a,b Hurco Cos. Inc. 379,000 8,933,030 Insteel Industries Inc. 119,723 1,532,455 a Layne Christensen Co. 51,945 1,206,682 a Lydall Inc. 517,000 4,870,140 Miller Industries Inc. 355,000 5,790,050 a Northwest Pipe Co. 185,500 4,231,255 a,c Smith Investment Co. LLC 44,600 243,962 a Sparton Corp. 484,371 4,146,216 a Tecumseh Products Co., A 153,000 768,060 a Tecumseh Products Co., B 12,799 62,267 69,375,284 Commercial & Professional Services 5.6% a A. T. Cross Co., A 588,800 5,840,896 Ecology and Environment Inc., A 144,000 2,456,640 Healthcare Services Group Inc. 560,900 10,483,221 Kelly Services Inc., A 60,100 971,216 19,751,973 Consumer Durables & Apparel 7.0% Bassett Furniture Industries Inc. 122,100 980,463 Callaway Golf Co. 150,000 1,005,000 a,b Cobra Electronics Corp. 535,312 2,505,260 a,b Delta Apparel Inc. 743,700 11,378,610 a The Dixie Group Inc. 530,000 1,897,400 Flexsteel Industries Inc. 239,895 3,404,110 Movado Group Inc. 140,500 2,586,605 a P & F Industries Inc., A 89,700 348,036 a Rocky Brands Inc. 27,800 308,580 a,b Tandy Brands Accessories Inc. 486,000 505,440 24,919,504 Consumer Services 1.8% b Frisch's Restaurants Inc. 300,000 6,300,000 Diversified Financials 1.5% Kohlberg Capital Corp. 779,416 5,448,118 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2012 (unaudited) (continued) Energy 4.6% a Natural Gas Services Group Inc. 243,500 3,357,865 a PHI Inc. 17,600 422,576 a PHI Inc., non-voting 470,499 12,402,354 16,182,795 Food & Staples Retailing 2.6% Village Super Market Inc., A 291,253 9,247,283 Food, Beverage & Tobacco 12.4% Griffin Land & Nurseries Inc. 144,400 3,854,036 a,b John B. Sanfilippo & Son Inc. 600,000 5,922,000 a Omega Protein Corp. 730,000 6,285,300 a Seneca Foods Corp., A 553,500 16,012,755 a Seneca Foods Corp., B 121,500 3,484,620 a Smithfield Foods Inc. 378,000 8,440,740 43,999,451 Insurance 8.0% a,b ACMAT Corp., A 392,800 9,584,320 Baldwin & Lyons Inc., B 283,000 6,209,020 a Global Indemnity PLC, A 108,584 2,181,452 a Hallmark Financial Services Inc. 120,000 834,000 Presidential Life Corp. 700,000 7,805,000 Safety Insurance Group Inc. 39,000 1,634,490 28,248,282 Materials 8.7% a,b American Pacific Corp. 781,900 6,200,467 Central Steel and Wire Co. 6,905 4,695,400 a,b Continental Materials Corp. 129,700 1,553,806 a Intertape Polymer Group Inc. (Canada) 900,000 3,473,795 a Mercer International Inc. 303,030 2,478,785 The Monarch Cement Co. 56,244 1,588,893 a RTI International Metals Inc. 173,300 4,361,961 a Universal Stainless & Alloy Products Inc. 167,400 6,650,802 31,003,909 Real Estate 1.4% a Arbor Realty Trust Inc. 340,000 1,441,600 a Bresler & Reiner Inc. 205,000 137,350 a,c LandCo Real Estate LLC, Liquidating Trust 94,800 341,280 a,b Origen Financial Inc. 2,400,000 3,192,000 5,112,230 Retailing 6.6% Brown Shoe Co. Inc. 253,000 2,390,850 a The Coast Distribution System Inc. 61,800 147,393 a,b Duckwall-ALCO Stores Inc. 238,000 1,980,160 Fred's Inc. 420,000 6,195,000 Haverty Furniture Cos. Inc. 466,000 5,815,680 a Shoe Carnival Inc. 279,400 7,066,026 23,595,109 Telecommunication Services 1.2% Atlantic Tele-Network Inc. 69,236 2,498,727 North State Telecommunications Corp., B 21,757 1,762,317 4,261,044 Transportation 8.0% International Shipholding Corp. 359,000 8,167,250 a,b P.A.M. Transportation Services Inc. 535,000 5,724,500 Providence and Worcester Railroad Co. 205,000 2,405,675 a SAIA Inc. 360,000 5,421,600 a,b USA Truck Inc. 700,000 6,601,000 28,320,025 Total Common Stocks (Cost $250,853,366) 337,761,611 Franklin Value Investors Trust Statement of Investments, January 31, 2012 (unaudited) (continued) Short Term Investments (Cost $18,087,317) 5.1% Money Market Funds 5.1% a,d Institutional Fiduciary Trust Money Market Portfolio 18,087,317 18,087,317 Total Investments (Cost $268,940,683) 100.2% 355,848,928 Other Assets, less Liabilities ( ) % (563,155 ) Net Assets 100.0% $ 355,285,773 a Non-income producing. b See Note 5 regarding holdings of 5% voting securities. c See Note 4 regarding restricted securities. d The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager Franklin Value Investors Trust Statement of Investments, January 31, 2012 (unaudited) Franklin MidCap Value Fund Shares/Units Value Common Stocks and Other Equity Interests 96.1% Automobiles & Components 4.2% Autoliv Inc. 24,700 $ 1,558,323 Harley-Davidson Inc. 39,400 1,741,086 3,299,409 Banks 4.2% Comerica Inc. 25,700 711,119 Hudson City Bancorp Inc. 127,000 854,710 KeyCorp 91,300 709,401 PNC Financial Services Group Inc. 16,927 997,339 3,272,569 Capital Goods 14.1% a Babcock & Wilcox Co. 79,900 1,985,515 Carlisle Cos. Inc. 20,800 992,784 Dover Corp. 17,400 1,103,334 Eaton Corp. 18,200 892,346 Exelis Inc. 59,400 593,406 a Fortune Brands Home & Security Inc. 19,300 358,401 ITT Corp. 29,700 645,678 L-3 Communications Holdings Inc. 13,500 954,990 a Owens Corning Inc. 19,400 654,750 Pentair Inc. 2,200 81,004 W.W. Grainger Inc. 6,400 1,220,736 Xylem Inc. 63,100 1,634,921 11,117,865 Commercial & Professional Services 0.5% Robert Half International Inc. 12,900 357,201 Consumer Durables & Apparel 1.2% Hasbro Inc. 26,400 921,624 Consumer Services 1.7% Hillenbrand Inc. 57,500 1,348,375 Diversified Financials 3.8% KKR & Co., LP (Units) 109,200 1,526,616 Northern Trust Corp. 36,100 1,487,681 3,014,297 Energy 10.7% Ensco PLC, ADR 28,996 1,526,350 Noble Corp. 28,400 989,456 b Overseas Shipholding Group Inc. 40,500 514,755 Peabody Energy Corp. 30,200 1,029,518 a Rowan Cos. Inc. 41,800 1,421,618 Teekay Corp. (Canada) 19,100 523,722 Tidewater Inc. 28,700 1,545,495 a Unit Corp. 20,000 905,000 8,455,914 Food, Beverage & Tobacco 7.1% Beam Inc. 36,000 1,883,160 Bunge Ltd. 9,894 566,629 Corn Products International Inc. 8,000 443,920 a Dean Foods Co. 88,900 956,564 McCormick & Co. Inc. 34,200 1,728,468 5,578,741 Health Care Equipment & Services 4.9% Hill-Rom Holdings Inc. 45,100 1,488,751 a Laboratory Corp. of America Holdings 18,900 1,727,271 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2012 (unaudited) Franklin Small Cap Value Fund Shares Value Common Stocks 95.8% Aerospace & Defense 1.9% AAR Corp. 766,000 $ 16,231,540 a Ceradyne Inc. 514,000 17,008,260 33,239,800 Automobiles & Components 5.5% Autoliv Inc. 430,000 27,128,700 a Drew Industries Inc. 319,000 8,284,430 Gentex Corp. 826,600 22,210,742 Thor Industries Inc. 1,066,000 32,683,560 a Winnebago Industries Inc. 560,000 5,118,400 95,425,832 Banks 2.0% Chemical Financial Corp. 469,355 10,621,504 Oriental Financial Group Inc. 755,000 8,637,200 Peoples Bancorp Inc. 183,500 2,873,610 TrustCo Bank Corp. NY 2,188,000 12,230,920 34,363,234 Building Products 4.9% A.O. Smith Corp. 162,000 6,881,760 American Woodmark Corp. 499,700 7,105,734 Apogee Enterprises Inc. 908,000 12,485,000 a Gibraltar Industries Inc. 1,041,500 16,320,305 Simpson Manufacturing Co. Inc. 567,000 18,359,460 Universal Forest Products Inc. 736,000 23,382,720 84,534,979 Commercial & Professional Services 2.8% ABM Industries Inc. 799,000 17,338,300 Insperity Inc. 383,200 10,737,264 Mine Safety Appliances Co. 423,200 14,448,048 Schawk Inc. 489,908 6,584,363 49,107,975 Construction & Engineering 2.2% EMCOR Group Inc. 398,000 11,474,340 Granite Construction Inc. 972,000 25,884,360 37,358,700 Consumer Durables & Apparel 3.4% Brunswick Corp. 635,000 13,550,900 D.R. Horton Inc. 133,200 1,854,144 Ethan Allen Interiors Inc. 223,000 5,262,800 b Hooker Furniture Corp. 582,900 7,023,945 a La-Z-Boy Inc. 1,397,900 18,424,322 M.D.C. Holdings Inc. 276,300 5,476,266 a M/I Homes Inc. 577,900 6,559,165 a Maidenform Brands Inc. 72,400 1,448,000 59,599,542 Consumer Services 2.1% Hillenbrand Inc. 691,000 16,203,950 Regis Corp. 1,184,000 20,293,760 36,497,710 Electrical Equipment 3.3% Brady Corp., A 583,500 18,887,895 a EnerSys 30,600 886,788 Franklin Electric Co. Inc. 256,300 12,830,378 a General Cable Corp. 132,400 4,085,864 a Powell Industries Inc. 274,000 9,483,140 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2012 (unaudited) (continued) Roper Industries Inc. 115,800 10,814,562 56,988,627 Energy 12.3% Arch Coal Inc. 136,000 1,962,480 a Atwood Oceanics Inc. 522,000 24,001,560 Bristow Group Inc. 618,800 30,358,328 CONSOL Energy Inc. 91,000 3,252,340 Energen Corp. 284,000 13,680,280 a Helix Energy Solutions Group Inc. 1,058,100 17,405,745 a Oil States International Inc. 335,000 26,696,150 c Overseas Shipholding Group Inc. 475,000 6,037,250 Peabody Energy Corp. 119,000 4,056,710 a Rowan Cos. Inc. 827,000 28,126,270 Teekay Corp. (Canada) 295,800 8,110,836 Tidewater Inc. 523,000 28,163,550 a Unit Corp. 435,000 19,683,750 211,535,249 Food & Staples Retailing 0.2% Casey's General Stores Inc. 85,800 4,370,652 Food, Beverage & Tobacco 1.0% Lancaster Colony Corp. 247,100 17,170,979 Health Care Equipment & Services 3.1% Hill-Rom Holdings Inc. 384,000 12,675,840 STERIS Corp. 452,400 13,608,192 Teleflex Inc. 297,000 18,173,430 West Pharmaceutical Services Inc. 205,200 8,306,496 52,763,958 Industrial Conglomerates 1.3% Carlisle Cos. Inc. 458,000 21,860,340 Insurance 10.6% Arthur J. Gallagher & Co. 304,400 10,148,696 Aspen Insurance Holdings Ltd. 644,000 17,104,640 The Hanover Insurance Group Inc. 482,200 17,532,792 HCC Insurance Holdings Inc. 235,300 6,531,928 Montpelier Re Holdings Ltd. 810,000 14,069,700 Old Republic International Corp. 1,820,000 17,981,600 Protective Life Corp. 1,477,000 36,939,770 RLI Corp. 57,813 4,123,223 StanCorp Financial Group Inc. 521,000 20,141,860 Tower Group Inc. 899,700 19,424,523 Validus Holdings Ltd. (Bermuda) 566,111 18,155,180 182,153,912 Machinery 15.2% a Astec Industries Inc. 412,000 13,933,840 Briggs & Stratton Corp. 765,300 11,946,333 CIRCOR International Inc. 159,309 6,039,404 a EnPro Industries Inc. 508,000 17,937,480 Gardner Denver Inc. 300,300 22,402,380 Graco Inc. 329,300 15,141,214 Kaydon Corp. 501,000 17,094,120 Kennametal Inc. 530,000 22,848,300 Lincoln Electric Holdings Inc. 519,900 22,329,705 Mueller Industries Inc. 532,000 23,519,720 Nordson Corp. 284,000 12,876,560 Pentair Inc. 276,526 10,181,687 Timken Co. 128,000 6,250,240 Trinity Industries Inc. 985,000 30,988,100 a Wabash National Corp. 1,743,000 15,460,410 Franklin Value Investors Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Value Investors Trust (Trust) is registered under the Investment Company Act of 1940, (1940 Act) as amended, as an open-end investment company, consisting of six funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust's Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Repurchase agreements are valued at cost, which approximates market value. The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Funds may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. Trading in securities on foreign securities stock exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds
